Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-13 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “calculated based on cultural alternative characters table for other countries.”  Examiner is unable to find a table or description regarding calculation based on cultural alternative characters table.  Examiner asks the Applicant for guidance. 
Claim 9 recites “analyzing a curve of said person’s ear helix and converting the results of said analysis into a second number string.”  Examiner is unable to find in the specification where the curve of the ear helix is converted into a second number string.  Examiner asks the Applicant for guidance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “calculated based on cultural alternative characters table for other countries.”  Examiner is unable to determine what it means by cultural alternative characters table and is unable to calculate the alphanumeric characters.  Examiner asks the Applicant to provide guidance.
Claim 9 recites “analyzing a curve of said person’s ear helix and converting the results of said analysis into a second number string.”  Examiner is unable to determine how to convert the ear helix’s curve into a second number string.  Examiner asks the Applicant to provide guidance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-13).  Accordingly, claims 1-13 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A computer-implemented method of preventing pharmaceutical fraud, the method comprising the steps of:
-using a first computer component associated with a local facility to process a set of personal data of a person requesting a prescription to generate a first personal identification tag;
-sending said generated first personal identification tag to a database comprising a plurality of personal identification tags;
-using a second computer component associated with said database to compare said first personal identification tag to said plurality of personal identification tags within said database, and 
-sending a first identifying response to said local facility;
-using a third computer component also associated with said local facility to request electronic health records based on said first identifying response;
-using a fourth computer component also associated with a local facility to request an approval from a controlling entity for a prescription based on said first identifying response and said electronic health records;
-using a fifth computer component associated with said controlling entity to evaluate said first identifying response, said request for approval and said electronic health records, and to generate one of an approval response and a rejection response, wherein an approval response is generated when no conflicts are found with respect to the first identifying response, and wherein a rejection response is generated when at least one conflict is found with respect to the first identifying response; and
-using a sixth computer component associated with said local facility to generate said prescription.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing the interaction between a local facility and a controlling entity to approve controlled substance prescription is managing interactions between people.  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because comparing IDs to known IDs in databases can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method of preventing pharmaceutical fraud, the method comprising the steps of:
-using a first computer component associated with a local facility (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 54; para. 83; A computer system to operate components) to process a set of personal data of a person requesting a prescription to generate a first personal identification tag;
-sending said generated first personal identification tag to a database comprising a plurality of personal identification tags (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f));
-using a second computer component associated with said database (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 54; para. 83; A computer system to operate components) to compare said first personal identification tag to said plurality of personal identification tags within said database, and 
-sending a first identifying response to said local facility (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 66; Communications network);
-using a third computer component also associated with said local facility (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f) to request electronic health records based on said first identifying response;
-using a fourth computer component also associated with a local facility (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 54; para. 83; A computer system to operate components) to request an approval from a controlling entity for a prescription based on said first identifying response and said electronic health records;
-using a fifth computer component associated with said controlling entity (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f);  para. 54; para. 83; A computer system to operate components) to evaluate said first identifying response, said request for approval and said electronic health records, and to generate one of an approval response and a rejection response (extra-solution activity as, see MPEP 2106.05(g)), wherein an approval response is generated when no conflicts are found with respect to the first identifying response, and wherein a rejection response is generated when at least one conflict is found with respect to the first identifying response (mere field of use limitation as noted below, see MPEP 2106.05(h)); and
-using a sixth computer component associated with said local facility to generate said prescription (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 54; para. 83; A computer system to operate components).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies the first identification tag comprising a specific integer number produced using a seventh computer component, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 3: The claim specifies portion of the personal data, which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 4: The claim specifies alphanumeric characters in the full name calculated based on cultural alternative characters table, which is a mental process.
Claim 5: The claim specifies that the selected day is a birthday, which is a mental process.
Claim 6: The claim specifies the portion of the personal data is a number representing an eye color, which is a mental process.
Claim 7: The claim specifies the eye color represented by a code, which is a mental process.
Claim 8: The claim specifies using a computer component to process a set of biometric data to form binary biometric data, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 9: The claim specifies using a computer component to process biometric data, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 10-13: The claims specify the identifying response which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending generated first personal identification tag, sending a first identifying response to a local facility, request electronic health records, request an approval, generate prescription e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); process personal data to generate first personal identification tag, compare first personal identification tag, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 8-9 and 11-13, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 8 (obtain biometric data), claims 12-13 (retrieve identifying information), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 11 (save identification tag), e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2 (converting first type of personal data with alphanumeric characters), claim 8 (convert biometric data), claim 9 (process biometric data) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-13
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cunningham – U.S. Patent No. 6,859,780 – Teaches a method of dispensing, tracking, and managing pharmaceutical products.
Siegel – U.S. Publication No. 2010/0299158 – Teaches a system for using patient biometrics to generate unique identifiers and tracking prescriptions to identify potential problems such as fraudulent behaviors.
Corkern – U.S. Publication No. 2005/0209886 – Teaches a method for tracking patients using unique identification numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626